Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4-8, 10-12, and 14-23 are pending.  Claims 3, 9, and 13 have been canceled.  Note that, the preliminary amendment filed 11/15/19 has been entered.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Note that, for purposes of examination, the Examiner has interpreted the clause “in particular polyacrylic acid or polymethacrylic acid” as merely exemplary and not as patentable limitations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 4-8, 10-12, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al (US 8,883,704) in view of Hazenkamp et al (US 2007/0072787).
Borchers et al teach inventive cogranules comprising 50 to 85% by weight of a bleach activator, 0.1 to 20% by weight of a metal-containing bleach catalyst, 5 to 20% by weight of an organic acid, 1 to 20% by weight of a binder which is not an organic acid, and at least 3% by weight of a water-soluble protective layer (coating). See column 5, lines 20-50.  Suitable bleach catalysts include those manganese catalysts which are the same as recited by instant claim 10.  See column 3, lines 1-55.  Preferred organic acids include citric acid, ascorbic acid, oxalic acid.  See column 4, lines 1-25.  Suitable binders include polyacrylic acid, polyacrylates, etc.  See column 4, lines 30-69.  Suitable bleach activators include TAED, decanoyloxybenzoic acid, etc.  See column 2, lines 45-69.  Additionally, Borchers et al teach washing and cleaning compositions which contain the cogranules, which are used in cleaning dishware.  See column 8, lines 1-60.     
Borchers et al do not teach the use of polyvinyl alcohol as a coating agent or granules coated with polyvinyl alcohol containing one or more manganese containing 
Hazenkamp et al teach particulate compositions, especially granules, comprising finely particulate bleach catalysts, and to the preparation of such granules, and also to washing compositions comprising such granules.  See Abstract.  The granules may be coated with a variety of materials including polyvinyl alcohol, etc., wherein the coating layer is present in amounts from 0 to 35% by weight of the particulate composition. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinyl alcohol as the coating material in the granules taught by Borchers et al, with a reasonable expectation of success, because Hazenkamp et al teach the use of polyvinyl alcohol as a coating material in a similar granule and further, Borchers et al teach the use of water-soluble coatings in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate granules coated with polyvinyl alcohol containing one or more manganese containing bleach catalysts, a binder, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Borchers et al in view of Hazenkamp et al suggest granules coated with polyvinyl alcohol containing one or more manganese containing bleach catalysts, a binder, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al (US 8,883,704) in view of Hazenkamp et al (US 2007/0072787) as applied to claims  above, and further in view of Smets et al (US 2018/0265818).
Borchers et al are relied upon as set forth above.  However, Borchers et al do not teach the specific degree of hydrolysis or specific viscosity or polyvinyl alcohol as recited by the instant claims.  
Smets et al teach compositions of benefit agent containing delivery particles and slurry comprising benefit agent containing delivery particles, compositions comprising said particles, etc.  See Abstract.  The encapsulate may comprise from 0.1% to 1.1% by weight of the encapsulates of polyvinyl alcohol, wherein the polyvinyl alcohol may bave at least one of the following properties: 55% to 99% degree of hydrolysis, a viscosity of from 40 mPas to 120 mPas in 4% water solution, etc.  See Abstract and paras 21-27.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinyl alcohol having the same degree of hydrolysis and viscosity as recited by the instant claims in the granule taught by Borchers et al, with a reasonable expectation of success, because Smets et al teach the use of polyvinyl alcohol having the same degree of hydrolysis and viscosity as recited by the instant claims in a similar composition and further, Borchers et al in view of Hazenkamp teach the use of polyvinyl alcohol as a coating agent in general.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/July 28, 2021